Citation Nr: 0618344	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $8,857.36, 
to include consideration of the validity and amount of the 
debt.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the Committee on 
Waivers and Compromises of the above Department of Veterans 
Affairs (VA) Regional Office (RO).  The Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $8,857.36.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively terminated the 
veteran's dependency allowance for his daughter, after she 
elected to receive Chapter 35 Dependents' Educational 
Assistance (DEA) benefits.  The RO calculated the amount of 
this overpayment to be $8,857.36.  

The Board notes that the veteran has made statements which 
may be construed as raising the issue of the validity of the 
assessed overpayment.  He maintains that the overpayment was 
the result of administrative error on the part of VA.  He in 
essence argues that VA miscalculated the amount of the debt 
by not using his daughter's preferred effective date, which 
miscalculation in turn made the supposed debt appear larger, 
irrespective of whether he should be responsible for repaying 
it.  He has also argued that repayment of the debt would 
result in financial hardship.  According to information in 
the claims file, the RO maintained that the veteran's 
daughter applied for, and was awarded, Chapter 35 benefits, 
effective August 24, 1994.  

The U.S. Court of Appeals for Veterans Claims has held that 
when the validity of the debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on the waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the existence or the amount of a debt, which is a right that 
may be exercised separately from a request for waiver, or at 
the same time.  See 38 C.F.R. § 1.911(c)(1) (2005); see also 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment 
at issue are matters that are integral to a waiver 
determination.  See Schaper, 1 Vet. App. at 434.  As a 
result, the Board believes that further action by the 
Committee to determine whether the creation of the debt at 
issue was proper and, if so, the correct amount, is needed 
prior to further appellate consideration.  Thus, the Board 
finds that additional development is necessary before the 
Board may proceed with further appellate review.

Neither the educational assistance benefits file nor the 
application for Chapter 35 benefits is of record before the 
Board.  Therefore, on remand, the RO should obtain copies of 
all available records related to the matter on appeal, to 
include a copy of the daughter's Chapter 35 application and 
any correspondence indicating her selection of an effective 
date.  The Board believes that association of the daughter's 
DEA file with the veteran's claims folder would be helpful in 
further review of this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
daughter's Chapter 35 DEA folder, and 
associate it with the claims folder.  
Specifically, the RO should obtain and 
incorporate into the claims file copies 
of all relevant correspondence and 
evidence relating to the current 
overpayment, to include a copy of the 
veteran's daughter's Chapter 35 
application and any pertinent any e-mail 
communications. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the determination is 
unfavorable, the RO should then issue a 
SSOC to the veteran which contains a full 
and complete discussion of (1) whether 
the overpayment of VA compensation 
benefits in the amount of $8,857.36 was 
properly created; (2) the veteran's 
entitlement to waiver of recovery of 
overpaid compensation benefits; and (3) 
all applicable laws and regulations that 
pertain to the award of DEA under 
38 U.S.C. Chapter 35.  The veteran should 
be given the opportunity to respond to 
the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



